Citation Nr: 0501165	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  96-35 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for mental disorder, 
variously characterized as organic brain syndrome or as 
psychosis.



ATTORNEY FOR THE BOARD

W.T. Snyder




INTRODUCTION

The veteran had active service from February 1967 to December 
1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran's substantive appeal reflected that he requested 
a Board Hearing.  In a September 2003 letter, the Board 
informed the veteran that his hearing was scheduled for 
January 28, 2004.  The veteran did not appear for his 
hearing, and there is no record of his having requested 
another date.  The case has been processed as if no hearing 
was requested.

In February 2004, the Board remanded the case for additional 
development.  The RO completed the additional development to 
the extent possible and returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The veteran's diagnoses include schizophrenia and seizure 
disorder secondary to a cerebrovascular accident.

2.  There are no entries in the service medical records 
(SMRs) for complaints, findings, or treatment for, any 
acquired mental disorder.  The Report of Medical Examination 
For Release From Active Duty reflects that the psychiatric 
area was assessed as normal.

3.  There is no evidence of complaints, findings, or 
treatment for a psychosis within one year of the veteran's 
release from active service or in the years immediately 
following active service.

4.  The evidence of record does not show an acquired mental 
disorder to have been caused or made worse by active military 
service.

5.  The SMRs reflect an entry for a scalp laceration.  X-rays 
revealed no other injury or abnormality, and the injury 
healed without further complication.

6.  The Report of Medical Examination For Release From Active 
Duty reflects that the head and neurologic areas were 
assessed as normal.  There is no evidence of complaints, 
findings, or treatment for head pathology within one year of 
the veteran's release from active service or in the years 
immediately following service.

7.  A 1993 CT scan of the head revealed a suspected small 
lacuna infarct of unknown etiology.

8.  The evidence of record does not show organic brain 
syndrome, an infarct, or other brain or head pathology to 
have been caused or made worse by active military service.


CONCLUSIONS OF LAW

1.  An acquired mental disorder, to include schizophrenia, 
was not incurred in or aggravated by active service, nor may 
schizophrenia be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.655 (2004).

2.  A neurological disorder, to include organic brain 
syndrome, was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.655 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim.  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, the RO has endeavored to assist the 
veteran with the development of his claim throughout the 
appeal period.  Third, In a letter dated in February 2003 
(letter), the RO informed the veteran of the VCAA and VA's 
obligations under the act, to include the evidence needed to 
support his claim.  As to who would obtain what part of the 
evidence needed, the letter informed the veteran that the RO 
would obtain any private treatment records he identified as 
related to this claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  The letter also specifically 
informed the veteran to send any private treatment records he 
had in his possession.  Pursuant to the Board Remand, the VA 
Appeals Management Center (AMC) provided the veteran another 
notice and assistance letter in February 2004, which informed 
the veteran of all evidence received and additional evidence 
he could submit to help his claim.  The February 2004 letter 
again informed the veteran that the AMC would obtain on his 
behalf any records he identified as helpful to his claim.

The Board finds that the letter and the February 2004 letter 
meet the notice requirements of the VCAA.  38 U.S.C.A. 
§ 5103(a) (West 2002); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1); 
VAOPGCPREC 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board also finds that 
any procedural deficiency as concerns the timing of the VCAA 
notice is harmless and has not prejudiced the veteran in the 
pursuit of his claim.

As noted, the veteran's case has been under continued 
development and he did not respond to the letter, the 
February 2004 letter, or the March 2003 or August 2204 
supplemental statements of the case (SSOC), with additional 
evidence or a request that other identified evidence be 
obtained.  Thus, the Board has clear evidence as to how the 
veteran would respond to a proper notice, albeit after the 
initial adjudication.  See Valiao v. Principi, 17 Vet. App. 
229, 231-32 (2003); Huston v. Principi, 17 Vet. App. 195, 203 
(2003) ("it is not for the Secretary or this Court to 
predict what evidentiary development may or may not result 
from such notice").  Accordingly, in light of VCAA notice 
having been provided, and the fact that the veteran has 
demonstrated by his actions, including those after receipt of 
VCAA notice, that there is no missing evidence to be 
obtained, the Board finds no prejudice to the veteran.  
Pelegrini, 18 Vet. App. at 121-22; see also Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).

As concerns the duty to assist, the RO obtained the private 
treatment records identified as supportive of the veteran's 
claim and arranged for an appropriate examination.  The Board 
notes that the case file reflects that the veteran's sister 
appears to have been handling his correspondence.  Although 
there is no documentation to the effect that she is his 
guardian or representative, the evidence of record shows her 
to be the veteran's caretaker.  Thus, the Board must assume 
that she had access to the various RO correspondence 
addressed to the veteran, as there is no record of the letter 
or either SSOC having been returned as undelivered.

All records obtained or generated have been associated with 
the claim file.  The Board finds that the RO has complied 
with the duty to assist.  38 C.F.R. § 3.159(c) (2004).

Factual background.

The SMRs reflect no entries for complaints, findings, or 
treatment for any acquired mental disorder.  An April 1968 
entry in the SMRs reflects that the veteran presented with a 
laceration of the scalp.  He reported that he struck his head 
with force while exiting a gun mount, and he heard a crack.  
He denied any loss of consciousness.  An x-ray of the skull 
taken four days later revealed the cranium to be intact 
without an abnormal area of erosion or sclerosis.  The pineal 
was not calcified, and there were no abnormal intercranial 
calcifications.  The x-ray report noted that the thesella 
tursica was not adequately demonstrated for comment.

The December 1968 Report of Medical Examination For Release 
From Active Duty reflects that, except for identifying marks, 
etc., all areas were assessed as normal.

Private treatment records dated in the mid-1990's reflect 
that the veteran is diagnosed as having schizophrenia, and he 
has required multiple hospitalizations for in-patient 
psychiatric treatment.  None of the various private treatment 
records reflect any evidence or medical opinion which 
reflects any relationship between the veteran's schizophrenia 
and his active service.

In November 1993, the veteran required hospitalization, at 
which a CT scan of his head revealed a suspected lacuna 
infarct anterior limb right internal capsule.  The Narrative 
Summary noted that the CT scan showed no evidence of 
intracerebral bleed.  The Summary reflects that there was the 
only reference to the CT scan, and the veteran's diagnoses 
included seizure disorder resulting in respiratory failure.

In a March 1995 statement, the veteran's sister related that 
the veteran was "fine" when he entered active service until 
his head injury.  She further related that providers at a 
local hospital referred to the veteran's head injury, and she 
asked why VA did not see the infarct referenced in the CT 
scan of the veteran's head.

The veteran's substantive appeal, received in April 1996, 
repeats the assertion that physicians told the veteran's 
sister that the veteran would not be in his current condition 
but for his head trauma.

An April 1996 private report of V.O., MD, reflects that he 
had treated the veteran since September 1993.  He related 
that the veteran's diagnoses included schizophrenia, 
cerebrovascular accident, and seizure disorder secondary to 
the cerebrovascular accident.  Dr. O's report describes the 
severity of the veteran's schizophrenia and reflects no 
mention of past head trauma or any relationship between the 
veteran's diagnosed disorders and his active service.

The February 2004 letter informed the veteran that an 
examination was being arranged for him.  In February 2004, 
the veteran was informed that he was scheduled for a mental 
examination on March 8, 2004.  The notice was sent to the 
veteran's address of record, and there is no evidence of it 
having been returned as undelivered.  The veteran failed to 
appear for the examination.

Analysis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Further, certain chronic 
diseases may be presumed to be service connected if they 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  Certain specified brain disorders 
and mental diseases are among the diseases listed as eligible 
for presumptive service connection.  These include a 
psychosis and organic disorders of the central nervous system  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2004).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).

The case file reflects no evidence as to the reason the 
veteran failed to appear for the March 2004 examination.  
Further, none of the medical evidence of record reflects any 
basis for asserting a relationship between the veteran's 
active service and his mental illness, cerebrovascular 
accident or its residuals.  The SMRs reflect that a skull x-
ray taken days after he struck his head in 1968 showed no 
abnormalities.  Subsequent records are negative for pertinent 
complaints or findings.  The veteran did not manifest his 
current disorders until decades after his active service.  
None of the private treatment records in the case file 
reflects the comments or opinion to which the veteran's 
sister referred as concerns a possible connection between his 
in-service head injury and his current pathology.  

The evidence of record shows no basis for service connection, 
either on a direct or presumptive basis.  Thus, the Board 
finds that the evidence preponderates against a finding of 
service connection.  38 C.F.R. § 3.303 (2003).


ORDER

Entitlement to service connection for organic brain syndrome 
or an acquired mental disorder is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


